The opinion of the court was delivered by
Harvey, C. J.:
This was a suit to enjoin the maintenance of a nuisance as defined by G. S. 1935, 21-2130. The procedure was that outlined by G. S. 1935, 21-2131 et seq. The petition was filed October 1, 1948, and summons was duly issued and served. The hearing was had on November 3, 1948, at which time the court granted the injunction as prayed for in the petition. On November 13, 1948, plaintiff filed an affidavit charging the violation of the injunction, upon which a citation was issued and a hearing had on November 30. Defendants filed a motion to set aside the injunction order, which was overruled. The court found the injunction had been violated by the defendant J. E. Springer and imposed a sentence authorized by the statute. From these orders J. E. Springer and Dorothy M. Springer have appealed.
The case was advanced and heard on December 17, 1948, at the same time the case of Manning v. Davis was heard. The briefs in each case were referred to and adopted in the other. The basic contention of appellants here is that G. S. 1935, 21-2130, was rendered nugatory by the adoption of the constitutional amendment *284pertaining to intoxicating liquors at the general election on November 2, 1948. This contention was made in the Manning case and denied. We have examined all of the arguments and authorities cited by the appellants here and find no reason to change our views.
The result is that the appeal in this case should be affirmed. It is so ordered.